Citation Nr: 0033135	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  94-37 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for pituitary 
microadenoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from January 1968 to May 1990.  
This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1992 RO rating decision that denied service 
connection for chronic sinusitis and for pituitary 
microadenoma.  In November 1996, the Board remanded these 
claims for further development.

In a March 1998 statement, the veteran requested service 
connection for chronic rhinitis.  Such claim has not been 
adjudicated by the RO, it is not on appeal, and the Board 
refers the claim to the RO for appropriate action.


FINDINGS OF FACT

1.  In a March 1998 statement, the veteran expressed his 
desire to withdraw his appeal for service connection for 
sinusitis.

2.  Medical evidence shows that the veteran currently does 
not have a pituitary microadenoma.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn his appeal for service 
connection for sinusitis, and thus the Board has no 
jurisdiction to review the issue.  38 U.S.C.A. §§ 7104, 7105, 
7108 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.202, 20.204 
(2000).

2.  A claimed pituitary microadenoma was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had served on active duty in the Navy from 
January 1968 to May 1990, when he retired.

His service medical records include a July 1989 laboratory 
report showing a serum testosterone of 454 (reference range 
360-990).  At a November 1989 urology consult, he complained 
of erectile dysfunction and was given a testosterone 
injection.  On a urology follow-up later that month, he 
reported improvement of symptoms with the testosterone.  
Testosterone injections continued, and endocrine testing was 
ordered as well as a computerized tomography (CT) scan of the 
pituitary gland.  Laboratory reports showed prolactin within 
normal limits; luteinizing hormone was less than 2 (reference 
range 2-9), but the doctor noted on the report that the 
veteran had been administered testosterone.  A December 1989 
CT scan of the pituitary gland was also reported as normal, 
but an addendum to the report (an interpretation by another 
radiologist) noted a subtle low-attenuation region in the 
right posterior area of the pituitary gland, and the 
radiologist concluded that, although it could represent 
artifact, a microadenoma "cannot be excluded."  The 
radiologist recommended a magnetic resonance imaging (MRI) 
study of the pituitary to determine if this was a real 
finding.

A January 1990 MRI of the pituitary gland showed a "tiny (3 
to 4 mm) round structure" that enhanced slightly less than 
other parts of the gland.  The examiner said that, "While 
this may represent heterogeneity, the possibility of a tiny 
microadenoma cannot entirely be excluded."  The impression 
was "cannot exclude" a tiny right micradenoma.

A January 1990 endocrinology consult noted that the veteran 
was referred for a possible pituitary tumor.  History 
included erectile dysfunction eight or nine months earlier 
with a 454 testosterone level at that time.  Recently, a 
urologist administered testosterone without first checking 
luteinizing and follicle-stimulating hormone levels.  
Subsequent testing showed prolactin normal.  Luteinizing 
hormone was less than 2, but the examiner noted that the 
veteran had been given testosterone injections.  The examiner 
noted that CT and MRI studies showed a "small possibility" 
of a 3 to 4 mm microadenoma, but it was noted such could be 
an artifact.  The examiner said, "Although I'm by no means 
an expert, I find no obvious abnormalities to feel compelled 
to pursue microadenoma further at this time."  The 
impression was impotence of unknown etiology, "doubt 
microadenoma."  The plan was for thyroid testing, 
withholding testosterone injections for two or three months, 
repeating endocrine tests, and having another radiologist 
review the CT and MRI scans.

Endocrine testing later in January 1990 showed growth 
hormone, prolactin, morning cortisol, thyroid-stimulating 
hormone, T3, T4, and thyroid uptake, to be within normal 
limits.  Test results were reviewed on a February 1990 
outpatient treatment record and the examiner reported that 
there was no evidence of hypopituitarism.

A March 1990 treatment record noted follow-up for impotence.  
Testing earlier that month showed follicle-stimulating 
hormone at 38, and testosterone at 439, but luteinizing 
hormone was still below 2.  The assessment was probable 
normal pituitary/gonadal function.  The plan called for 
further review of the MRI, retesting luteinizing and 
follicle-stimulating hormones, and withholding further 
testosterone injections.

At the veteran's May 1990 service retirement examination, 
reference was made to the January 1990 MRI, and it was noted 
he had a "possible" tiny microdenoma of the pituitary.  It 
was stated that he should have follow-up with an 
endocrinologist and another MRI of the pituitary in January 
1991.  

A service medical record dated a couple of days later in May 
1990 notes follow-up for impotence and pituitary adenoma.  
Laboratory results from earlier in the month showed 
luteinizing hormone at 3.1, follicle-stimulating hormone at 
4.1, and testosterone at 436, all, including luteinizing 
hormone, within normal limits.  The examiner reported that he 
had reviewed the veteran's radiologic tests with a 
radiologist who felt that the MRI possibly showed a 3-4 mm 
microadenoma but that the CT scan did not show any 
abnormalities.  The radiologist recommended repeat MRI 
studies in six to twelve months to follow the 
"microadenoma."  (Quotation marks in the original.)  The 
examiner said he was willing to reinstitute testosterone 
injections and did so.

The veteran was released from active duty at the end of May 
1990.

In January 1991, an MRI of the veteran's pituitary gland was 
performed and compared with the MRI a year earlier.  Current 
tests showed an area of signal hypointensity in the right 
posterior aspect of the gland, with an underlying asymmetry 
of the sellar floor, but no displacement of the infundibulum 
or change in the dorsal aspect of the gland.  When compared 
with the January 1990 study, no change was seen.  The 
examiner reported that, if there was chemical evidence of 
adenoma, the lesion should be considered suspicious.

At a VA examination conducted during July and August 1991, 
the veteran reported a history of a "possible" pituitary 
microadnenoma.  He also reported he was currently receiving 
testosterone injections.  There were no abnormalities of the 
endocrine system on physical examination.  The examination 
did not include endocrine function testing or MRI or CT 
studies.  Diagnoses included impotence (currently receiving 
testosterone injections) and hypopituitarism (with decreased 
luteinizing and follicle-stimulating hormones) and a possible 
pituitary adenoma by MRI.

In a June 1992 RO decision, service connection was denied for 
a microadenoma of the pituitary gland and for sinusitis.  The 
veteran appealed both issues.

At an October 1992 examination at a Naval hospital, thyroid 
functions, prolactin, luteinizing hormone, follicle-
stimulating hormone, and testosterone, were all reported as 
within normal limits.

In his March 1993 notice of disagreement, the veteran 
commented on his medical records (copies of the records were 
attached).  He maintained that he had a microadenoma of the 
pituitary gland for which service connection should be 
granted.

In his June 1993 substantive appeal, the veteran referred to 
the January 1991 MRI and the report by the radiologist to the 
effect that, if there was chemical evidence of adenoma, the 
apparent lesion should be considered suspicious.  He 
contended that luteinizing hormone, at less than 2, was low, 
that testosterone, at 439, was borderline low, that those 
reports constituted chemical evidence of a pituitary disorder 
and, therefore, the area of hypointensity seen by MRI was 
suspicious.  He also contended that erectile dysfunction 
constituted a physical disability attributable to a pituitary 
disorder.  He said that no disability was found at the 1991 
VA examination because testing had not been conducted and 
also because examiners did not review the diagnostic tests or 
reports thereof that he took with him to the examination.

At a July 1993 examination at a Naval hospital, prolactin was 
5.3, luteinizing hormone was 3.3, follicle-stimulating 
hormone was 3.7, T4 was 6.49, T3 resin uptake was 30.24, 
thyroid-stimulating hormone was 1.69, free thyroid index was 
1.96, and testosterone was 507.  The assessment was past 
history of pituitary microadenoma.

A November 1993 record from a Naval hospital shows follow-up 
for pituitary micradenoma and an erectile problem.  It was 
noted that the last MRI, in January 1991, showed a persistent 
3 to 4 mm abnormality, but that visual fields and all 
laboratory testing were within normal limits.  The assessment 
was probable small right pituitary adenoma, with no evidence 
of enlargement.  Also assessed was impotence with good 
results from parenteral testosterone.

At a December 1993 RO hearing, the veteran testified that he 
first experienced sexual dysfunction in the spring of 1989.  
He later sought medical treatment and was referred to a 
urologist who administered a trial injection of testosterone.  
He had good results from the testosterone, returned to the 
urologist for follow-up, and then underwent the course of 
diagnostic testing, including CT and MRI studies.  Currently, 
he was working outside the country and returned periodically.  
While outside the country, he did not take testosterone but, 
when back in the country, received injections, with good 
results, every three weeks.

A June 1994 VA MRI showed a low-intensity area in the 
posterior aspect of the veteran's pituitary gland and 
asymmetry of the sella floor as it related to the superior 
aspect of the sphenoid sinus.  The radiologist noted that the 
January 1991 MRI report described similar findings and said 
that, given the four-year interval, the likelihood of a 
microadenoma was remote and the asymmetry of the sella floor 
could be congenital.

At a May 1995 examination at a Naval hospital, prolactin, 
luteinizing hormone, follicle-stimulating hormone, and 
testosterone, were all within normal limits.  The assessment 
was stable pituitary microadenoma.

When the veteran was seen at a Naval hospital in November 
1996, for follow-up of pituitary adenoma (also referred to as 
an "incidentaloma"), it was noted he was asymptomatic.  
Another follow-up in a year was recommended. 

A January 1997 VA MRI showed asymmetry of the pituitary 
gland, but no evidence of a microadenoma, and the radiologist 
recommended comparison with earlier studies which were not 
then available.  A June 1997 addendum reported a comparison 
with a January 1990 MRI.  The radiologist noted the same 
asymmetry of the gland in both studies, said there was no 
change in the pituitary from the earlier study, and also said 
that neither study showed a focal area suggestive of an 
adenoma.

At an October 1997 visit to a Naval hospital, the examiner 
noted the history of a pituitary microadenoma and past 
diagnostic testing.  It was noted that the veteran had been 
off testosterone replacement, and that luteinizing hormone 
and testosterone levels were normal.

With a March 1998 statement, the veteran submitted an article 
from the 1990 Annals of Internal Medicine entitled "The 
Pituitary 'Incidentaloma'" and another article from the May 
1990 issue of the Journal of the American Medical Association 
entitled "The 'Incidentaloma' of the Pituitary Gland."  The 
articles note that the term "incidentaloma" referred to 
masses which were incidentally found, in seemingly normal 
subjects, during studies such as CT and MRI scans.  It was 
noted that pituitary adenomas were a common finding and 
usually benign, and that a microadenoma was one smaller than 
10 mm.  The studies mentioned in the articles found that 
hyperpituitarism may result from a pituitary microadenoma but 
that hypopituitarism only occurred with larger adenomas that, 
because of their size, compressed the hypothalamus.  The 
articles also reported that artifacts may mimic low-density 
lesions on CT studies.

In addition, the veteran, in his March 1998 statement, 
referred to recent treatment he had received for an upper 
respiratory disorder, and said, "I wish to withdraw my claim 
for sinusitis, and instead request service connection for 
chronic rhinitis."

The veteran was seen for examination at the VA endocrinology 
clinic in August 1998.  The examiner noted that pituitary 
microadenoma had previously been diagnosed by radiologic 
studies and that the veteran had not had treatment related to 
a microadenoma.  The impression was stable pituitary 
microadenoma.  The veteran was to undergo laboratory testing 
and an MRI, followed by further evaluation.  An August 1998 
notation by the examiner indicates that laboratory studies 
revealed that prolactin and testosterone levels were normal.  
An August 1998 MRI was noted to show a defect related to 
asymmetry of the sella floor, but it also showed no pituitary 
tumor.  The diagnosis, noted by the VA examiner in October 
1998, was "no pituitary disease."





Analysis

A  Service connection for sinusitis

The veteran initially appealed the RO's denial of his claim 
for service connection for sinusitis, but by a March 1998 
written statement he withdrew his claim and appeal.  

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the decision being appealed.  
A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  As the veteran has 
withdrawn his appeal of this issue, no allegations of error 
of fact or law remain for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the matter further, and the appeal of the issue of service 
connection for sinusitis is dismissed.  38 U.S.C.A. §§ 7104, 
7105, 7108; 38 C.F.R. §§ 20.202, 20.204.  [As noted in the 
introduction of the present Board decision, the veteran has 
raised the issue of service connection for rhinitis, and that 
issue is referred to the RO for adjudication.]

B.  Service connection for pituitary microadenoma.

With regard to the claim for service connection for pituitary 
microadenoma, the evidence has been properly developed and 
there is no further VA duty to assist the veteran with his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Service connection may be granted for disability resulting 
from injury or disease incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including endocrinopathies, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

One requirement for service connection is that there is 
competent medical evidence that a claimed disability 
currently exists.  Degmetich v. Brown, 104 F. 3d 1328 
(Fed.Cir. 1997); Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
A layman, such as the veteran in the present case, is not 
competent to give a medical opinion on diagnosis.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

During service in 1989 the veteran was medially evaluated for 
erectile problems, and he was then given an endocrine work-
up.  A 1989 CT scan and a 1990 MRI of the pituitary gland 
were equivocal and a possible microadenoma of the gland could 
not be ruled out.  A mere artifact was also considered as a 
possible explanation of the defect shown on the radiology 
studies.  Subsequent service medical records generally 
indicate that the existence of a pituitary microadenoma was 
doubted, but the veteran was monitored in case the problem 
did exist.  The veteran retired from active duty in 1990.  
Post-service medical records from 1991 to 1998 show he 
continued to be monitored for the possibility of a pituitary 
microadenoma, and this included periodic MRI studies and 
clinical testing.  The clinical testing has shown no 
endocrine abnormality.  Repeat MRI studies after service have 
shown no growth of a pituitary mass, and in general both 
clinical and radiology examiners have questioned the 
existence of a pituitary microadenoma.  The most recent MRI 
of the pituitary gland was in 1998 and was interpreted as 
showing only asymmetry of the sella floor, and no pituitary 
tumor.  The 1998 examiner concluded that the veteran had no 
pituitary disease.

The medical evidence in its entirety indicates that while the 
possibility of a pituitary microadenoma was first noted in 
service, and the veteran has been monitored for the 
possibility in the years since then, such condition has not 
been medically confirmed.  In fact, the weight of the medical 
evidence, including the latest examination in 1998, 
establishes that a pituitary microadenoma does not currently 
exist.  Without the existence of a claimed disability, 
service connection may not be granted.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a pituitary 
microadenoma.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The veteran is 
advised that if, in the future, a pituitary microadenoma is 
medically confirmed, he may apply to reopen his claim for 
service connection.


ORDER

The appeal for service connection for sinusitis is dismissed.

Service connection for pituitary microadenoma is denied.




		
	L.W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

